[Translation] Filed document: SECURITIES REGISTRATION STATEMENT To be filed with: Director of Kanto Local Finance Bureau Filing Date: April 4, 2006 Name of the Registrant Fund: PUTNAM INCOME FUND Name of Representative: Charles E. Porter Executive Vice President, Associate Treasurer and Principal Executive Officer Address of Principal Office: One Post Office Square Boston, Massachusetts 02109 U. S. A. Name and Title of Registration Agent: Harume Nakano Attorney-at-Law Ken Miura Attorney-at-Law Address or Place of Business Marunouchi Kitaguchi Building 6-5, Marunouchi 1-chome Chiyoda-ku, Tokyo Name of Liaison Contact: Harume Nakano Ken Miura Attorneys-at-Law Place of Liaison Contact: Mori Hamada & Matsumoto Marunouchi Kitaguchi Building 6-5, Marunouchi 1-chome Chiyoda-ku, Tokyo Phone Number: 03-6212-8316 Name of the Fund Making Public PUTNAM INCOME FUND Offering or Sale of Foreign Investment Fund Securities: Aggregate Amount of Up to 3.4 billion U.S. dollars (approximately Foreign Investment Fund Securities JPY 400.4 billion). to be Publicly Offered or Sold: Note: U.S.$ amount is translated into Japanese Yen at the rate of U.S.$l.00 JPY 117.75 the mean of the exchange rate quotations by The Bank of Tokyo-Mitsubishi UFJ, Ltd. for buying and selling spot dollars by telegraphic transfer against yen on January 31, 2006. Places where a copy of this Securities Registration Statement is available for Public Inspection: Not applicable. PART I. INFORMATION CONCERNING SECURITIES 1. NAME OF FUND: PUTNAM INCOME FUND (hereafter referred to as the "Fund") 2. NATURE OF FOREIGN Six classes of shares (Class A shares, INVESTMENT FUND SECU- Class B shares, Class C shares, Class M shares, RITIES CERTIFICATES: Class Y shares and Class R shares) Registered shares without par value In Japan, only Class M shares (hereinafter referred to as the "Shares") are publicly offered. The Shares are additional offering type (" Tsuikagata "). No rating has been acquired. 3. TOTAL AMOUNT OF Up to 3.4 billion U.S. dollars (approximately OFFERING PRICE: JPY 400.4 billion). Note 1: Dollar amount is translated for convenience at the rate of $1.00 JPY 117.75 (the mean of the exchange rate quotations by The Bank of Tokyo-Mitsubishi UFJ, Ltd. for buying and selling spot dollars by telegraphic transfer against yen on January 31, 2006). The same applies hereinafter, unless otherwise indicated. Note 2: In this document, money amounts and percentages have been rounded. Therefore, there are cases in which the amount of the "total column" is not equal to the aggregate amount. Also, translation into yen is made simply by multiplying the corresponding amount by the conversion rate specified and rounded up when necessary. As a result, in this document, there are cases in which Japanese yen figures for the same information differ from each other. 4. ISSUE PRICE: The Net Asset Value per Share next calculated on a Fund Business Day after the application for purchase is received by the Fund (the "Issue Price"). Note: A "Fund Business Day" means a day on which the New York Stock Exchange is open for business. The Issue Price may be applicable at the PLACE OF SUBSCRIPTION described in 8. 5. SALES CHARGE: The public offering price means the amount calculated by dividing the net asset value by (1- 0.0325), and rounded to three decimal places. The sales charge in Japan shall be 3% of the amount obtained by deduction of the amount equivalent to 3.15% (3% after tax deduction) of the public offering price from such price (hereinafter referred to as the "Sales Price"). Any amount, which is over the net asset value, of the Sales Price shall be retained by Putnam Retail Management, Limited Partnership ("Putnam Retail Management"), principal underwriter of the Fund. 6. MINIMUM AMOUNT OR The minimum amount for purchase of Shares NUMBER OF SHARES is 200 shares and shares may be purchased in FOR SUBSCRIPTION: integral multiples of 100 shares. 7. PERIOD OF SUBSCRIPTION: From: April 5, 2006 (Wednesday) To: April 4, 2007 (Wednesday) Provided that the subscription is handled only on a Fund Business Day and a business day when securities companies are open for business in Japan. 8. PLACE OF SUBSCRIPTION: Mizuho Investors Securities Co., Ltd. (hereinafter referred to as "Mizuho Investors" or "Distributor") Shibusawa City Place A., 13-16, Nihonbashi- Kayaba-cho 1-chome, Chuo-ku, Tokyo Note: The subscription is handled at the head office and the branch offices in Japan of the above-mentioned company. 9. DATE Investors shall pay the Issue Price and Sales OF PAYMENT: Charge to Mizuho Investors within 4 business days in Japan from the day when Mizuho Investors confirms the execution of the order (the "Trade Day"). 10. PLACE OF PAYMENT: Mizuho Investors: Shibusawa City Place A., 13-16, Nihonbashi- Kayaba-cho 1-chome, Chuo-ku, Tokyo The total issue price for each Application Day will be transferred by Mizuho Investors to the account of the Fund at Putnam Fiduciary Trust Company, the transfer agent, within 3 Fund Business Days (hereinafter referred to as "Payment Date") from (and including) the Application Day. 11. MATTERS CONCERNING THE TRANSFER AGENCY: Not applicable. MISCELLANEOUS: (a) DEPOSIT FOR SUBSCRIPTION: None. (b) OUTLINE OF UNDERWRITING, ETC.: (i) Mizuho Investors undertakes to make a public offering of the Shares in accordance with an agreement dated 18th August, 1997 with Putnam Retail Management in connection with the sale of the Shares in Japan. (ii) During the public offering period, Mizuho Investors will execute or forward purchase orders and repurchase requests for the Shares received directly or indirectly through other Sales Handling Companies (hereinafter referred to, together with Distributor, as "Sales Handling Companies") to the Fund. Note: "Sales Handling Company" means a securities agent company and/or registration agent financial institution which shall conclude the agreement with a distributor concerning agency business of units of the Fund, acts as agent for a distributor for subscription or redemption of shares from investors and subscription money from investors or payment of redemption proceeds to investors, etc. (iii) The Fund has appointed Mizuho Investors as the Agent Company (the "Agent Company") in Japan. Note: "The Agent Company" shall mean a company which, under a contract made with a foreign issuer or a local underwriter of investment securities, makes public the net asset value per Share and submits or forwards the financial reports or other documents to the Japan Securities Dealers Association ("JSDA") and Sales Handling Companies rendering such other services. (c) Method of Subscription: Investors who subscribe to Shares shall enter into with the Sales Handling Company an agreement concerning transactions of foreign securities. The Sales Handling Company shall provide to the investors a Contract Concerning a Foreign Securities Transactions Account and other prescribed contracts (collectively the "Account Contract") and the investors submit to the Sales Handling Company an application requesting the opening of a transactions account under the Account Contract. The subscription amount shall be paid in yen in principal and the yen exchange rate shall be the exchange rate which shall be based on the foreign exchange rate quoted in the Tokyo Foreign Exchange Market on the Trade Day of each subscription and which shall be determined by such Sales Handling Company. The subscription amount shall be paid in dollars to the account of the Fund with Putnam Fiduciary Trust Company as custodian for the Fund by Mizuho Investors on the Payment Date. (d) PERFORMANCE INFORMATION The following information provides some indication of the fund's risks. The chart shows year-to-year changes in the performance of the Fund's class M shares. The table following the chart compares the Fund's performance to that of a broad measure of market performance. Of course, a Fund's past performance is not an indication of future performance. Performance figures in the bar chart do not reflect the impact of sales charges. If they did, performance would be less than that shown. During the periods shown in the bar chart, the highest return for a quarter was 4.20% (quarter ending 9/30/01) and the lowest return for a quarter was 2.61% (quarter ending 3/31/96). Average Annual Total Returns (for periods ending 12/31/2005) Past 1 year Past 5 years Past 10 years Class M -1.49% 4.53% 4.29% Lehman Aggregate Bond Index (no deduction for fees, expenses or taxes) 2.43% 5.87% 6.16% Unlike the bar chart, this performance information reflects the impact of sales charges. Class M share performance reflects the current maximum initial sales charge. The Fund's performance for portions of the period benefited from Investment Management Company's agreement to limit the Fund's expenses. The Fund's performance is compared to the Lehman Aggregate Bond Index, an unmanaged index of U.S. investment-grade fixed-income securities. (e) FEES AND EXPENSES This table summarizes the fees and expenses investors may pay if they invest in the Fund. Expenses are based on the fund's last fiscal year. Shareholder Fees (fees paid directly from their investment)* Class M Maximum Sales Charge (Load) Imposed on Purchases (as a percentage of the offering price) 3.25% Maximum Deferred Sales Charge (Load) (as a percentage of the original purchase price or redemption proceeds, whichever is lower) NONE** Maximum Redemption Fee*** (as a percentage of total redemption proceeds) 2.00% Annual Fund Operating Expenses + (expenses that are deducted from fund assets) Management Distribution Other Total Annual Fund Expense Net Fees 12b-1 Fees Expenses Operating Expenses Reimbursement Expense Class M 0.52% 0.50% 0.25% 1.27% (0.01%) 1.26% * Certain investments in class M shares may qualify for discounts on applicable sales charges. ** A deferred sales charge of 0.40% on class M shares may be imposed on certain redemptions of shares bought without an initial sales charge outside of Japan. *** A 2.00% redemption fee (also referred to as a "short-term trading fee") may apply to any shares that are redeemed (either by selling or exchanging into another fund) within 5 days of purchase. (Redemption fee will not apply to redemptions from omnibus accounts in which the Japanese shareholders invest.) + Reflects the Investment Management Company's agreement to waive fees and reimburse expenses of the Fund through October 31, 2006 to the extent necessary to ensure that the Fund's expenses do not exceed the simple average of the expenses of all front-end load funds viewed by Lipper Inc. as having the same investment classification or objective as the Fund. The expense reimbursement is based on a comparison of the Fund's expenses with the average annualized operating expenses of the Funds in its Lipper peer group, as calculated in accordance with Lipper's standard method for comparing Fund expenses, for each calendar quarter during the Fund's last fiscal year, excluding 12b-1 fees and without giving effect to any expense offset and brokerage service arrangements that may reduce Fund expenses. (f) EXAMPLE This example translates the expenses shown in the preceding table into dollar amounts. By doing this, investors can more easily compare the cost of investing in the Fund to the cost of investing in other mutual funds. The example makes certain assumptions. It assumes that investors invest $10,000 in the fund for the time periods shown and then redeem all shares at the end of those periods. It also assumes a 5% return on investor's investment each year and that the Fund's operating expenses remain the same. The example is hypothetical; actual costs and returns may be higher or lower. 1 year 3 years 5 years 10 years Class M $449 $714 $998 $1,808 (g) Offerings other than in Japan: Shares are simultaneously offered in the United States of America. PART II. INFORMATION CONCERNING THE FUND I. DESCRIPTION OF THE FUND 1. NATURE OF THE FUND (1) Objects and Basic Nature of the Fund: (i) Form of the Fund: Putnam Income Fund (the "Fund") is a Massachusetts business trust organized on August 13, 1982 as the successor to The Putnam Income Fund, Inc., a Massachusetts corporation organized on October 13, 1954. A copy of the Agreement and Declaration of Trust, which is governed by Massachusetts law, is on file with the Secretary of The Commonwealth of Massachusetts. The Fund is an open-end management investment company with an unlimited number of authorized shares of beneficial interest which may be divided without shareholder approval into two or more classes of shares having such preferences and special or relative rights and privileges as the Trustees determine. Only the Fund's class M shares are currently offered in Japan. The Fund also offers other classes of shares with different sales charges and expenses in the United States of America. Because of these different sales charges and expenses, the investment performance of the classes will vary. Each share has one vote, with fractional shares voting proportionally. Shares of all classes will vote together as a single class except when otherwise required by law or as determined by the Trustees. Shares are freely transferable, are entitled to dividends as declared by the Trustees, and, if the Fund were liquidated, would receive the net assets of the Fund. The Fund may suspend the sale of shares at any time and may refuse any order to purchase shares. Although the Fund is not required to hold annual meetings of its shareholders, shareholders holding at least 10% of the outstanding shares entitled to vote have the right to call a meeting to elect or remove Trustees or to take other actions as provided in the Agreement and Declaration of Trust. The Fund has voluntarily undertaken to hold a shareholder meeting at which the Board of Trustees would be elected at least every five years beginning in 2004. The Fund is a "diversified" investment company under the Investment Company Act of 1940. This means that with respect to 75% of its total assets, the Fund may not invest more than 5% of its total assets in the securities of any one issuer (except U.S. government securities and securities issued by other investment companies). The remaining 25% of its total assets is not subject to this restriction. To the extent the Fund invests a significant portion of its assets in the securities of a particular issuer, it will be subject to an increased risk of loss if the market value of such issuer's securities declines. If a shareholder owns fewer shares than the minimum set by the Trustees (presently 20 shares), the Fund may choose to redeem the shareholders' shares. The Fund may also redeem shares if shareholders own shares above a maximum amount set by the Trustees. There is presently no maximum, but the Trustees may, at any time, establish one which could apply to both present and future shareholders. (ii) Objects and Basic Nature of the Fund: GOAL The Fund seeks high current income consistent with what the Investment Management Company believes to be prudent risk. MAIN INVESTMENT STRATEGIES - BONDS The Fund invests mainly in bonds that: - are obligations of companies and governments worldwide denominated in U.S. dollars, - are either investment-grade or below investment-grade, and - have intermediate to long-term maturities (three years or longer). MAIN RISKS The main risks that could adversely affect the value of the Fund's shares and the total return on the investors' investment include: - The risk that the issuers of the Fund's investments will not make, or will be perceived to be unlikely to make, timely payments of interest and principal. Because the Fund may invest significantly in below-investment-grade bonds (sometimes to as "junk bonds"), it is subject to heightened credit risk.
